                                   UNITED STATES DISTRICT COURT
                                      DISTRICT Of NEW JERSEY


 SHAWN SOUTHERLAND,                                            Civil Action No. 18-9469 (JLL)

                     Petitioner,

        v.                                                                 OPINION

 PATRICK N. NOGAN, et at,,

                     Respondents.


LINARES, Chief District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Shawn Southerland

(“Petitioner”) brought pursuant to 28 U.S.C.      § 2254 challenging his state court murder conviction.
(ECf No. 1). Respondents filed a response to the petition, (ECf No. 30), to which Petitioner

replied. (ECF No. 33). Petitioner has also filed a request for an evidentiary hearing, as well as a

second motion for partial summary judgment. (ECf Nos. 34, 36). For the fbllowing reasons, the

Court will deny the petition, as well as Petitioner’s request for an evidentiary hearing and second

motion for partial summary judgment. Petitioner is also denied a certificate of appealability.

                                           I. BACKGROUND

       Petitioner was indicted on three counts in Hudson County thr first-degree murder in

violation   of   N.J.S.A. 2C:1 1-3(a)(l) or (2), third-degree hindering apprehension or prosecution by

way of concealment or destruction in violation of N.J.S.A. 2C:ll-3(a)(l). and third-degree

hindering apprehension or prosecution by       giving   false information to a law enforcement officer in

violation   of   N.J.S.A. 2C:29-3(b)(4). (ECF No. 1 at 40). At his trial, petitioner waived his right to

an attorney and decided to represent himself            (ECF No. I at 40).    The trial court appointed




                                                        1
Petitioner’s public defender as standby counsel and thereafter denied Petitioner’s motions to

appoint new standby counsel. (ECF No. I at 40).

          Over the course of pre-trial proceedings, Petitioner filed several motions to suppress

evidence, which the trial court denied. (ECf No. I at 40). The trial court also denied Petitioner’s

motions to dismiss the indictment. (ECF No. 1 at 40). However, on November 10, 2011, Petitioner

filed a motion to dismiss the third count of the indictment, which the trial court granted. (ECF No.

1 at 40). Then, the trial court granted Petitioner’s motion to waive his right to a jury trial. (ECF

No. I at 40).

          Judge francis B. Schultz oversaw the nine-day bench trial. (ECF No. I at 40). On February

1, 2012, the judge issued a “comprehensive oral decision finding” Petitioner guilty on counts one

and two. (ECF No. 1 at 41). Judge Schultz then denied Petitioner’s motion for acquittal and a

new trial and sentenced Petitioner to thirty years in prison on count one on March 16, 2012. (ECF

No. I at 41). Petitioner’s sentence included a thirty—year period of parole ineligibility on count

one and a concurrent five-year sentence on count two. (ECF No. 1 at 41). Judge $hultz also

ordered that Petitioner serve a five-year term of parole supervision upon his release. (ECF No. 1

at 41).

          At trial, the State established the following. The victim lived in Bayonne with her fourteen

year old son. (ECF No. 1 at 44). Petitioner and the victim met while they were in law school

together in 2002. (ECF No. 1 at 44).         Petitioner then moved into the victim’s apartment in

December 2005. (ECF No. 1 at 44). The victim’s son described a tumultuous relationship between

Petitioner and the victim, in which they fought “every day.” (ECF No. I at 44). Petitioner moved

to Texas in January 2007, but subsequently returned to the apartment in March 2007. (ECF No. 1

at 44).




                                                    2
       The victim usually woke her son up for school, but on the morning of April 4, 2007, she

did not (ECF No. 1 at 44). Instead, her son got himself dressed and went to the bedroom to say

goodbye to Ms mother. (ECF No. I at 44). The victim’s son testified that the door was closed and

Petitioner stepped in front of the door to keep him from going inside the bedroom. (ECF No. 1 at

44). The victim’s son then left the apartment (ECF No. I at 44 45). He stated that he did not

hear any sounds come from the bedroom that morning or hear anything unusual the night before.

(ECF No. 1 at 45). The victim’s son usually stayed up in his room playing videogames and

watching TV. (ECF No. 1 at 45).

       The victim’s son returned home from school around 4:00 p.m. (ECF No. 1 at 45).

Petitioner was in the apartment, but the victim was not (ECF No. 1 at 45). When the victim’s son

asked Petitioner about Ms mother, Petitioner told the son that he had not seen her. (ECF No. 1 at

45). The son saw that a white blanket and some of his mother’s “personal accessories” were

missing from her bedroom. (ECF No. I at 45).

       The victim’s son testified that Petitioner gave him money to buy food at a take-out

restaurant and then followed him there on a bicycle. (ECF No. 1 at 45). They returned to the

victim’s apartment, at which point Petitioner told the victim’s son that he had to go see Ms sick

aunt in the hospital. (BC? No. 1 at 45). When he left, Petitioner took all Ms belongings with Mm.

(BC? No. I at 45). The victim’s son testified that Petitioner would borrow a silver Kia from

someone he called “his aunt,” but that after Petitioner left that night he never saw Petitioner or the

car again. (ECF No. I at 45).

       As fbr the Kia, Petitioner’s friend testified that Petitioner borrowed her 2001 Kia on April

3,2007 and returned it early in the evening on April 5,2007 with two fiat tires. (BCF No. I at




                                                   3
45). Petitioner then stayed at his friend’s home until April 9, 2007, when she drove him to a train

station. (ECF No. 1 at 46).

       The victim’s son informed his school that his mother had disappeared, and two or three

days later he went to his grandmother’s house in New York City, where he informed her that his

mother was missing. (ECf No. 1 at 46).

       On the morning of April 7, 2007, a New York City Department of Transportation employee

found a black duffel bag along the Henry Hudson Parkway in New York, roughly twenty-five

miles from Bayonne. (ECF No. 1 at 46). Inside the bag was the body of a woman. (ECF No. 1 at

46). The employee who found the bag testified that he had not seen the bag when he cleaned that

area the day before. (ECF No. 1 at 46). New York City police officers picked the body up and

began their investigation. (ECf No. 1 at 46).

       The New York City medical examiner performed an autopsy on the body on April 8, 2007.

(ECF No. 1 at 46). The medical examiner testified that the police found the body in a large,

expandable, black bag with the brand name “G&S” on it. (ECF No. I at 46). The body was fully

clothed and wrapped in a “white bed sheet” and black plastic. (ECF No. 1 at 46). There were also

two rings and a bracelet on the body. (ECF No. 1 at 46).

       The autopsy revealed “multiple blunt-impact injuries on the body, including abrasions and

contusions of the neck, torso, and extremities.” (ECF No. 1 at 46). The medical examiner believed

that the cause of death was homicide by “compression of the neck,” and placed the date of death

on or before April 4, 2007. (ECF No. I at 46—47).

       A friend of the victim testified that she recognized the victim’s jewelry when she saw it on

a television report on April 9 about a “woman found on the 1—lenry Fludson.” (ECF No. I at 47).

The friend then contacted the victim’s family. (ECf No. I at 47). After 5:00 p.m. on April 9,




                                                 4
Bayonne Police Officer Ponik went to the victim’s apartment as part of his investigation arising

out of a missing persons report. (ECF No. 1 at 47). Officer Ponik met with the victim’s son, as

well as her parents, brother and various other family and Mends. (ECF No. 1 at 47). The officer

was at the apartment for about six hours, collecting information from the group there. (ECF No.

1 at 47). Officer Ponik also contacted other agencies for information, including the Division of

Youth and Family Services regarding custody of the victim’s son. (ECF No. I at 47).

       While Officer Ponik was at the apartment, the victim’s brother tried calling the victim’s

cell phone several times. (ECF No. 1 at 47). Around 11:00 p.m., roughly five minutes after the

brother’s last call attempt, Petitioner called the brother back. (ECF No. 1 at 47). Officer Ponik

asked the victim’s brother to place the call on speakerphone, and the brother obliged. (ECF No.

47—48). Petitioner initially denied knowing where the victim was. (ECF No. 1 at 48). He later

admitted seeing her on April 2, 2007. (ECF No. I at 48). “Then, ‘out of nowhere,” petitioner

told the victim’s brother that the victim “went on vacation,” for which he bought her a “black

folding type suitcase.” (ECF No. 1 at 48). Petitioner told the victim’s brother he was in Rockland

County, New York visiting a sick aunt. (ECF No. 1 at 48). He did not give the victim’s brother

any contact information and then hung up. (ECF No. 1 at 48).

       Petitioner called the victim’s brother back five or ten minutes later. (ECF No. 1 at 48). He

mentioned he would return to Bayonne the next day and admitted he had the victim’s cell phone.

(ECF No. 1 at 48). The victim’s brother asked Petitioner to help the family locate the victim, but

Petitioner was uncooperative and hung up. (ECF No. I at 48). The next day, Petitioner did not go

to Bayonne as he had claimed he would. (ECF No. I at 48).

       On April 10,2007, the New York City police department sent a sketch ofthe woman found

in the black bag on the Henry Hudson parkway, along with photographs of her clothing and




                                                 5
jewelry, to the Bayonne police department (ECF No. 1 at 48). The Bayonne police recognized

the items in the photograph as the victim’s and later that day, the victim’s flither identified the

body at the medical examiner’s office. (ECF No. 1 at 48). That day, the police also obtained and

executed a search warrant for the victim’s apaffinent but did not find anything of evidentiary value.

(ECP No. I at 42).

       Also on April 10, Bayonne detectives sought out a store that sold bags similar to the one

in which the victim’s body was found. (BC? No. 1 at 49). They found a store seven blocks from

the victim’s apartment that sold the same G&S collapsible bags. (ECF No. I at 49). The store’s

owner told the police that she had ordered five ofthese bags and sold one. (ECF No. 1 at 49). The

detectives bought one ofthe bags and “took it back to headquarters.” (BCF No. 1 at 49).

       On April 11, the detectives went back to the store to interview the owner. (ECF No. 1 at

49). The owner told the detectives that on April 4, a man entered the store. (ECF No. I at 49).

One of the sales associates approached the man and brought him to the cash register. (BC? No. 1

at 49). The owner stated that she dealt with the man “face to face” at the register, and that the

lighting in the store was good. (ECF No. I at 49). The man then purchased a black, hard-sided

G&S suitcase, which he told the owner was for a cruise he and his wife were going on in the

Bahamas. (ECF No. 1 at 49). He paid for the bag in cash. (ECF No. 1 at 49).

       An hour later, the man returned to the store with the black hard-sided bag and asked for a

refimd. (ECP No. 1 at 49). The store allowed him to return the bag and he then purchased a “metal

fold-up luggage carfier[].” (ECF No. 1 at 49). The man then came back to the store a third time

and asked the owner about a black, expandable G&S suitcasa (BC? No. I at 49). The owner told

the man that the bag was “totally flexible and expandable. It can move. It’s not solid. ft’s not

rigid.” (BC? No. 1 at 49). The man paid for the expandable G&S suitcase with cash. (BCF No.




                                                  6
I at 49-50). The detectives then brought the first bag the man purchased back with them to

headquarters. (ECF No. I at 50).

       The detectives asked the store owner to come back to the police station, where she

identified Petitioner as the man who purchased the suitcases. (ECF No. I at 50—51). She later

identified Petitioner at thai as well. (ECF No. I at 51). The State also put a DNA expert on the

stand at thai, who testified that the victim’s DNA was found on the “top inner rim ofthe first bag

[Petitioner] purchased from, and then returned to, the Bayonne store.” (ECF No. I at 51). The

DNA expert did not test the inside of the bag in which the victim’s body was found and did not

find the victim’s DNA on the outside of that bag. (BCF No. 1 at 51).

       Then, on October 14,2008, a golfer called the New York City Police department to tell

them he recognized a caddy working at a golf club in Whitemanh Township, Pennsylvania as

someone wanted by the NYPD for questioning in a homicide case. (ECF No. 1 at 51). The NYPD

sent a flyer with Petitioner’s name and photo to a detective at the Whitemarsh Township police

department. (ECF No. I at 51).

       That detective then emailed the flyer to golf club’s manager. (ECF No. 1 at 51). The

manager told the detective that the photo resembled one of the caddies there, but that the caddy’s

name was Keith Davis, not Shawn Southerland. (ECF No. I at 51). The Whitemarsh detective

went to the club to interview Keith Davis. (ECF No. 1 at 51). Keith Davis denied having any

identification and told the detective that his wallet was empty. (ECP No. 1 at 5 1—52). The

detective asked Keith Davis to take his wallet out and show him. (ECF No. 1 at 52). When he did

so, the detective observed a Texas ID with the name Shawn Southerland on it. (ECF No. 1 at 52).

The detective stated that, “[a]t this point, [Petitioner] says to me, ‘I knew this day was coming.”




                                                  7
(ECF No. I at 52). The detective also said that Petitioner told him that he had left New York and

that this was his new identity. (ECF No. I at 52).

       At the end of the trial, Judge Schultz issued an oral opinion, which the Appellate Division

deemed “thorough.” (ECF No. I at 52). Judge Schultz found beyond a reasonable doubt that

Petitioner purposely caused the death ofthe victim and concealed the evidence by puffing the body

in the black bag and dumping it on the highway with the purpose of hindering his apprehension,

prosecution, and conviction. (ECF No. I at 52).

                                         H. DISCUSSION

A. Legal Standard

       Under 28 U.S.C.    § 2254(a), the district court “shall entertain an application for a writ of
habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” The petitioner has the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before the state court. See Eley v. Erickson,

712 F.3d 837,846 (3d Cir. 2013); see also Parker       Matthew’s, 567 U.S. 37,40—41(2012). Under

the statute, as amended by the Anti-Terrorism and Effective Death Penalty Act, 28 U.S.C. § 2244

(“AEDPA”), district courts are required to give great deference to the determinations of the state

trial and appellate courts. See Renico t Lea, 559 U.S. 766,772-73 (2010).

       Where a claim has been adjudicated on the merits by the state courts, the district court shall

not grant an application for a writ ofhabeas corpus unless the state court adjudication

               (I) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or




                                                   8
                (2) resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

28 U.S.C.   § 2254(d)(l)-(2). Federal law is clearly established for the purposes of the statute where
it is clearly expressed in “only the holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court. See Woods v. Doncild,        U.S.   ---,   ---,   135 S. Ct. 1372, 1376 (201 5). “When

reviewing state criminal convictions on collateral review, federal judges are required to afford state

courts due respect by overturning their decisions only when there could be no reasonable dispute

that they were wrong.”       Ic!.   Where a petitioner challenges an allegedly erroneous factual

determination of the state courts, “a determination of a factual issue macic by a State court shall be

presumed to be correct [and t]he applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence. 28 U.S.C.           § 2254(e)(1).
B. Analysis

       In his petition Petitioner raises two claims of ineffective assistance of counsel and requests

that the Court grant him an evidentiary hearing on those claims. The standard applicable to

ineffective assistance of counsel claims is well established:

                Claims of ineffective assistance are governed by the two-prong test
                set forth in the Supreme Court’s opinion in Strickland v.
                Washington, 466 U.S. 668, (1984). To make out such a claim under
                Stuck/and, a petitioner must first show that “counsel’s performance
                was deficient. This requires [the petitioner to show] that counsel
                made enors so serious that counsel was not functioning as the
                ‘counsel’ guaranteed by the Sixth Amendment.” Id. at 687; see also
                United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007). To
                succeed on an ineffective assistance claim, a petitioner must also
                show that counsel ‘s allegedly deficient performance prejudiced his
                defense such that the petitioner was “deprive[d] of a fair trial         .




                whose result is reliable.” Strickland, 466 U.S. at 687; Shedrick, 493
                F.3d at 299.

                In evaluating whether counsel was deficient, the “proper standard
                for attorney performance is that of ‘reasonably effective



                                                   9
              assistance.” icicobs v. Horn. 395 f.3d 92, 102 (3d Cir. 2005). A
              petitioner asserting ineffective assistance must therefore show that
              counsel’s reptesentation “fell below an objective standard of
              reasonableness” under the circumstances. Id. The reasonableness
              of counsel’s representation must be determined based on the
              particular facts of a petitioner’s case, viewed as of the time of the
              challenged conduct of counsel. id. In scrutinizing counsel’s
              performance, courts “must be highly deferential      ...a court must
              indulge a strong presumption that counsel’s conduct falls within the
              wide range of reasonable professional assistance.” Stric/dctncl, 466
              U.S. at 689.

              Even where a petitioner is able to show that counsel’s representation
              was deficient, he must still affirmatively demonstrate that counsel’s
              deficient perfbrmance prejudiced the petitioner’s defense. Id. at
              692—93. “It is not enough for the defendant to show that the errors
              had some conceivable effect on the outcome of the proceeding.” id.
              at 693. The petitioner mttst demonstrate that “there is a reasonable
              probability, but for counsel’s unprofessional errors, the result of the
              proceeding \voctld have been different. A reasonable probability is
              a probability sufficient to undermine confidence in the outcome.”
              Id. at 694; see ct/so Shec/rick. 493 f.3d at 299. Where a “petition
              contains no factual matter regarding Stric/dctncl s prejudice prong,
              and [only provides]   ... unadorned legal conclusion[s]    ...  without
              supporting factual allegations,” that petition is insufficient to
              warrant an evidentiary hearing, and the petitioner has not shown his
              entitlement to habeas relief. 5cc’ Pa/mer v. iIendiicks, 592 f.3d 386,
              395 (3d Cir. 2010). “Because failure to satisfy either prong defeats
              an ineffective assistance claim, and because it is preferable to avoid
              passing judgment on counsel’s performance when possible,
              [Stric/dctnd, 466 U.S. at 697—98],” courts should address the
              prejcidice prong first where it is dispositive of a petitioner’s claims.
              United States v. Cross. 308 F.3d 308, 315 (3d Cir. 2002).

Judge v. United States. 119 F. Supp. 3d 270, 280—81.

       I. Iiue//ctive Assistctnce of Appe//ate Counsel

       In his first claim, Petitioner argues that his appellate counsel proved constitutionally

ineffective when he failed to challenge the trial court’s decision to admit into evidence the

telephone conversation between Petitioner and the victim’s brother that was played on

speakerphone while Officer Ponik was in the room. (ECF No. 5 at 27—36). Petitioner also argues




                                                 10
that his appellate counsel should have challenged any evidence that Officer Ponilc collected as a

result of that phone call as fruit of the poisonous free. (ECF No. 5 at 27—28). Petitioner asserts

that Officer Ponik intercepted that phone call without his permission, and that he believes there

was insufficient testimony at a pretrial hearing as to whether the victim’s brother consented to have

the officer listen to the call. (ECF No. 5 at 27—28).

       The actions of appellate counsel are subject to the same ineffective assistance standard

applicable to trial counsel. See Smith v. Robbins, 528 U.S. 259, 285 (2000). “[l]t is a well

established principle that counsel decides which issues to pursue on appeal,” Sistrunk v. Vaughn,

96 F.3d 666, 670 (3d Cir. 1996), and appellate counsel need not raise every possible claim a

defendant might want to pursue, Jones v. Barnes, 463 U.S. 745,751(1983). Because the thief

component ofeffective appellate advocacy is the winnowing out ofweaker claims in fhvor ofthose

with a greater chance of success, Id. at 75 1—52, the Supreme Court has held that “[g]enerally, only

when ignored issues are clearly stronger than those presented, will the presumption of effective

assistance of counsel be overcome,” Robbins, 528 U.S. at 288 (quoting Gray t Greer, 800 F.2d

644,646(7th Cfr. 1986)). As such, counsel cannot be constitutionally ineffective when he Ms or

refuses to raise a claim which is meritless. Wens i Vaughn, 228 F.3d 178,203 (3d Cir. 2000).

       This Court need not guess what would have happened had Petitioner’s appellate counsel

raised a Fourth Amendment claim because Petitioner himself raised the claim in a pro se

submission, which the Appellate Division rejected on the merits. (ECF No. 1 at 59-62). As the

Appellate Division noted, the victim’s brother consented to Officer Ponilc listening in on the call

when he placed the call on speakerphone at the officer’s request (ECF No. I at 59). Both the

New Jersey wiretap statute and the Fourth Amendment require that only one party to a telephone

call consent to its being overheard without a warrant by police. (See ECF No. I at 59—62). Thus,




                                                  11
had counsel raised that same claim, it would have              fOVCfl    no more successful than it did when

Petitioner raised the claim, antI Petitioner cannot show he was prejudiced by counsel’s failure to

raise it.

            This Court has also explained to Petitioner that this argument fails on the merits in denying

his motion for summary judgment. (ECf No. 25 at 4). As mentioned above, both the United

States Constitution and New Jersey’s Wiretap Act require only the consent of one party to a

conversation to permit the police to lawfully listen to or otherwise record a telephone conversation.

See, e.g., Fitzgerald v. I) ‘I/ia, No. 14-4025, 201$ WL 2095596, at ‘19 (D.N.J. May 4, 2018) (“one

party consent [is] sufficient to validate the recording [of a conversation] under State and federal

law”). Petitioner’s contention that the victim’s brother did not testify at the suppression hearing

on this issue prior to trial and that no finding of consent can therefore be made overlooks the state

courts’ factual findings and the law: because the victim’s brother willingly placed the call with

Petitioner on speakerphone at the officer’s request, those actions alone are sufficient to show his

consent to the officer’s listening in on the phone call. Fitzgerald, 2018 WL 2095596 at *y9 The

trial court’s factual findings must be presumed correct by this Court, 28 U.S.C.                 § 2254(e)(l), and
Petitioner has failed to prove by clear and convincing evidence that the trial court’s finding was

erroneous.      Petitioner’s underlying claim would not have succeed had appellate counsel raised it,

and thus appellate counsel cannot have been ineffective in failing to do so. Werts, 228 F.3d at 203.

Petitioner’s ineffective assistance of appellate counsel claim is denied.




 Petitioner also argues that the victim’s brother could not have had authority to put the call on speakerphone while
 Oftcer Ponik was in the room, as the brother did not have authority to consent while in the apartment Petitioner
 formerly shared with the victim. (ECF No. 5 at 29). Petitioner cites to Stctte i’. Suao, 133 N.J. 315, 320 (1993) and
 United States v. Matlock, 415 U.S. 164, 171, 177 n.7 (1974), both of which require a consenting third party to a
 search of physical property to have “common authority over or other sufficient relationship” to the property being
 inspected. These cases are inapplicable to Petitioner’s situation, as he does not assert that any physical evidence
 was improperly seized from the apartment.



                                                          12
       2. Ineff’ciive Assistance a/P/cc, Counsel

       In his second claim, Petitioner asserts that his plea counsel was ineffective in advising him

as to the evidence that would be presented at trial, and that he rejected a plea offer he otherwise

would have taken had he been properly advised. (ECF No. 5 at 37). Petitioner’s right to effective

assistance of counsel extends to the plea-bargaining process. United States v. Bid, 795 f.3d 363,

367 (3d Cir. 2015) (citing La/Icr v. Cooper, 566 U.S. 156, 162 (2012)). This right requires counsel

to provide a defendant with “enough information ‘to make a reasonably informed decision whether

to accept a plea offer.” Id. (quoting Shotts v. Wetzel, 724 F.3d 364, 376 (3d Cir. 2013)). Plea

counsel’s failure to adequately advise a petitioner in relation to a plea offer can therefore serve as

a basis for a claim of ineffective assistance of counsel. Where a petitioner can show that counsel’s

plea-related advice was deficient, he must still establish prejudice by showing that “there is a

reasonable probability that., btit for counsel’s unprofessional errors, the result of the proceeding

would have been different            .   .
                                             .   [, which i]n the context of pleas [requires] a [petitioner to] show the
outcome of the plea process would have been different with competent advice.” La//er, 566 U.S.

at 163. To establish prejudice, Petitioner must therefore show that a plea was offered, that he

would have accepted the plea absent counsel’s deficient advice, that the deal would not have been

withdrawn, that the trial judge would have accepted the plea, and that he would have received a

lesser sentence or conviction under the plea. Id. at 164. Where                     “no   plea offer is made,” however,

the “issue   .   .   .   simply does not arise” as criminal defendants have no federal right to be offered a

plea, nor a right to any specific type of plea. Id. at 16$; see also Missouri v. Frye, 566 U.S. 134,

14$ (2012).




                                                                    13
              Petitioner first argues that his plea counsel2 misadvised him as to the evidence the state

    would be able to present regarding the time and location of the death of the victim, and that this

    advice led to reject a plea offer in which he would have pled guilty to manslaughter and related

    charges in return for a ten-year sentence. (ECF No. 5 at 37—38). Petitioner specifically contends

    that counsel conveyed to him in a letter and reiterated that the testimony of the medical examiner

    would not be able to establish that the victim’s death occurred on the date charged and thus the

    State could not prove tvhen or where the victim’s death took place. (ECF No. 5 at 38). Petitioner’s

    argument, however, is based on a selective reading of the letter that counsel sent him. The letter

    in general advised Petitioner as to the elements of his case that might help or hinder an alibi

    defense, but it also provided the following advice regarding the potential time of death of the

    victim:

                      I find it very difficult to imagine how you will be able to assert a
                      credible and successful alibi defense given the factual context
                      presented in the States discovery. The biggest obstacle to a
                      successful alibi defense is the fact that it is not absolutely clear when
                      the crime occurred, since there is no direct evidence relating to the
                      date or time of [the victim’s] death, thus making it difficult to assert
                      a time-specific alibi. The best circumstantial evidence indicates that
                      [the victim] was killed in her residence sometime between the late
                      evening hours of April 2, 2007 and approximately 8:00 AM on April
                      3, 2007, at a time when it is anticipated the victim’s son will testify
                      yoti were not only present but prevented him from entering his
                      mother’s bedroom before he went to school that morning. The only
                      direct piece of evidence relating to [the victim’s] death was that she
                      was certainly dead when her body was discovered inside a duffel
                      bag along the Henry Hudson Parkway on April 7, 2007 at
                      approximately 8:45 AM. In this regard the Medical Examiner fi-om
                      the Bronx is anticipated to estimate that at the time of her initial
                      observation of [the victim] on April 7, 2007 at 2:00 PM, [the victim]
                      had been dead for at least 24 to 36 hours. which would pLit her


2
    As mentioned in the background section of this Opinion. Petitioner moved for and was granted permission to proceed
    pro se and the counsel at issue here was therefore enerallv acting as standby cotmsel. Counsel was, however.
    apparently party to and advising Petitioner in relation to plea negotiations. and was apparent] neotiating on
    Petitioner’s behalf for at least part of the plea discussions between Petitioner and the State. This Court thus refers to
    counsel as “plea counsel” in this opinion.



                                                                14
               estimated time of death somewhere between 2:00 AM on April 6,
               2007 and 2:00 PM on April 6, 20[07]. It is of course, possible and
               indeed probable that [the victim] somehow died at an earlier point
               in time, a point I doubt the Medical, Examiner would seriousiy
               dispute, especially if asked by the prosecutor.

               Unfortunately for you, there are several additional witnesses who
               will place you in the local New York area in different places at
               different times for different reasons during that period. The point is
               you were in the New York area and not in Australia or some other
               distant locale during the crucial period from April 2 thru April 6,
               20[07]. In the absence ofa definite time of death, it will be difficult,
               if not impossible to account for a specific period of time with an
               alibi that a jury will find convincin& A patchwork series of alibis
               is doomed to failure; you [would] really need an all encompassing
               alibi or two covering the whole week, and it does not appear that
               you have it, unless you are prepared to call everyone from the
               victim’s son to your own aunt a liar.

(ECF No. 5-3 at 44 45).

       Read in fall, this letter does not advise Petitioner that he was unlikely to be convicted based

the medical examiner’s uncertainty surrounding the actual time of the victim’s death. The letter

explains that the medical examiner could say only that the victim had been dead at least twenty-

four to thirty-six hours, and that the medical examiner would likely testify that the victim’s death

could have occurred considerably earlier. That is, in fact, what the medical examiner ended up

staling in her testimony. (ECF No. I at 63, 84). Counsel also explained that the testimony of the

victim’s son and others would suggest that the victim had died considerably sooner—between

April 2 and April 3, 2007—a time when Petitioner and the victim were in the victim’s apartment

with her son. It appears then that plea counsel’s letter explained the danger Petitioner was facing

and specifically advised him that the evidence suggested that Petitioner had killed the victim on

the evening when he was in or near the victim’s aparftnent. The letter thus shows that plea counsel

gave Petitioner “enough information ‘to make a reasonably informed decision whether to accept a

plea offer.” But, 795 F.3d at 367 (quoting Shotts, 724 F.3d at 376).



                                                  15
        In his second argument, Petitioner argues that plea counsel failed to inform him that no/a

contenclerc’ pleas are unavailable in New Jersey, and that he should instead have sought a

conditional plea instead. (ECF No. 5 at 29). l-Iowcver, Petitioner has not provided the Court with

an indication that he was offered a conditional plea. The evidence in the record indicates that the

pleas that Petitioner was offered would have required him to plead guilty to manslaughter and

hindering apprehension in exchange for a sentence of either ten or fifteen years on the

manslaughter charge. (ECF No. 5-3 at 51). As Petitioner has neither alleged nor shown that he

was offered a conditional guilty plea deal, and as he has no right to be offered a conditional guilty

plea, he cannot show prejudice and thus cannot establish that counsel was ineffective in failing to

advise him that a no/a contendere plea was not available and that he should have instead sought a

conditional guilty plea. La//er, 566 U.S. at 16$.

        Petitioner’s plea—related arguments face two additional hurtles. First, the Court notes that,

while representing himself in a plea cutoff hearing, Petitioner repeatedly and unequivocally stated

that he fully understood the offered deal and “reject[ed] the offer, period,” after the proposed deals

were explained to him by the trial court and prosecutor in detail.        (ECF No. 5-3 at 54—56).

Petitioner’s “{s]olernn declarations in open cotirt carry a strong presumption of verity.” B/ackledgc’

v. Allison, 431 U.S. 63, 74 (1977).      “The subsequent presentation of conclusory allegations

unsupported by specifics is subject to summary dismissal, as are contentions that in the face of the

record are wholly incredibte.” Id. Petitioner rejected the State’s plea nearly nine months after he

wrote a letter indicating he was open to negotiations. (ECF No. 30-24 at 36—37; ECf No. 5-3 at

53). Thus, contrary to Petitioner’s assertion that he could—and would—have taken a conditional

plea, the record indicates that he was not offered a conditional plea and i-ejected the offered pleas

after affirming he fully understood them while acting as his own counsel.




                                                    16
        Petitioner’s second hurdle is that in choosing to proceed pro se, Petitioner was warned that

he would be unable to raise claims of ineffective assistance of counsel, and specifically stated that

he understood he was waiving his right to raise such a claim on appeal or collateral attack as to

pit-thai and trial proceedings. (E.g., ECF No. 1 at 104). Petitioner has no right to standby counsel,

United States i Tilley, 326 F. App’x 96, 96—97 (3d Cir. 2009) (citing McKaskle v. Wiggins, 465

U.s. 152, 178 (1984)), and Petitioner knowingly and voluntarily waived any and all claims of

ineffective assistance of counsel when he those to proceedprn se. See Faretta v. Cal(fornia, 422

U.S. 806, 834 n.46 (1975) CiA] defendant who elects to represent himself cannot thereafter

complain that the quality of his own defense amounted to denial of ‘effective assistance of

counsel.”).    Petitioner is not entitled to relief based on his standby counsel’s advice and

contributions during the plea process, particularly considering that the record indicates that

Petitioner conducted his own negotiations with the State, at least in parallel with any conducted by

counsel. (ECF No. 33 at 51—56). Petitioner thus cannot prevail on his claims of ineffective

assistance of standby counsel. Because this Court denies all of Petitioner’s claims, Petitioner’s

request for an evidentiaiy hearing on those claims, (ECF No. 34), is also denied. Furthermore, in

the course ofthe Court’s review ofthis matter, Petitioner filed a second motion fbr partial summary

judgment. (ECF No. 36). Petitioner’s motion for summaryjudgment is also denied as moot, given

the Court’s denial of the petition.

                          III. CERTIFICATE OF APPEALABILITY

       This Court must lastly determine whether to issue a certificate of appealability. L. App. R.

22.2. Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of a state court proceeding unless he has

“made a substantial showing of the denial of a constitutional right” “A petitioner satisfies this




                                                  17
standard by demonstrating that jurists of reason Could disagree with the district court’s resolcition

of his constitutional claims or- that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed firther.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). As

discussed above, there is little, if any, room for reasonable disagreement that Petitioner’s claims

should be denied. Petitioner is therefore denied a certificate of appealability.

                                       IV. CONCLUSION

       For the reasons set forth above, Petitioner’s habeas petition is DENIED, Petitioner’s

request for an evidentiary hearing, (ECF No. 34) is DENIED, Petitioner’s second partial motion

for summaryjudgment. (ECF No. 36), is DENIED as moot. and Petitioner is DENIED a certificate

of appealability. An appropriate Order follows.




                                                                LINARES,
                                                             Judge, United States District Court




                                                  18
